Exhibit 10.5

Execution Version

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of May 11, 2017 by and
between Solaris Oilfield Infrastructure, Inc., a Delaware corporation (the
“Company”), and Kelly L. Price (“Indemnitee”).

RECITALS:

WHEREAS, directors, officers and other persons in service to corporations or
business enterprises are subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself;

WHEREAS, highly competent persons have become more reluctant to serve as
directors, officers or in other capacities unless they are provided with
adequate protection through insurance and adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company and its stockholders and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;

WHEREAS, (i) the Amended and Restated Bylaws of the Company (as may be amended,
the “Bylaws”) requires indemnification of the officers and directors of the
Company (ii) Indemnitee may also be entitled to indemnification pursuant to the
General Corporation Law of the State of Delaware (“DGCL”) and (iii) the Bylaws
and the DGCL expressly provide that the indemnification provisions set forth
therein are not exclusive and thereby contemplate that contracts may be entered
into between the Company and members of the Board, officers and other persons
with respect to indemnification;

WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws and
the Amended and Restated Certificate of Incorporation of the Company (as may be
amended, the “Certificate of Incorporation”) and any resolutions adopted
pursuant thereto, and shall not be deemed a substitute therefore, nor to
diminish or abrogate any rights of Indemnitee thereunder; and

WHEREAS, (i) Indemnitee does not regard the protection available under the
Bylaws and insurance as adequate in the present circumstances, (ii) Indemnitee
may not be willing to serve or continue to serve as a director or officer of the
Company without adequate protection, (iii) the Company desires Indemnitee to
serve in such capacity, and (iv) Indemnitee is willing to serve, continue to
serve and to take on additional service for or on behalf of the Company on the
condition that Indemnitee be so indemnified.



--------------------------------------------------------------------------------

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1.    Definitions. (a) As used in this Agreement:

“Corporate Status” describes the status of a person who is or was a director,
officer, employee or agent of (i) the Company or (ii) any other corporation,
limited liability company, partnership or joint venture, trust, employee benefit
plan or other enterprise which such person is or was serving at the request of
the Company.

“Disinterested Director” shall mean a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

“Enterprise” shall mean the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, trustee, agent or fiduciary.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Expenses” shall mean all reasonable costs, expenses, fees and charges,
including, without limitation, attorneys’ fees, document and e-discovery costs,
litigation expenses, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, a Proceeding. Expenses also
shall include, without limitation, (i) expenses incurred in connection with any
appeal resulting from, incurred by Indemnitee in connection with, arising out
of, or in respect of or relating to, any Proceeding, including, without
limitation, the premium, security for, and other costs relating to any cost
bond, supersedes bond, or other appeal bond or its equivalent, (ii) for purposes
of Section 12(d) hereof only, expenses incurred by Indemnitee in connection with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise, (iii) any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement, and (iv) any interest, assessments or
other charges in respect of the foregoing. “Expenses” shall not include
“Liabilities.”

“Indemnity Obligations” shall mean all obligations of the Company to Indemnitee
under this Agreement, including the Company’s obligations to provide
indemnification to Indemnitee and advance Expenses to Indemnitee under this
Agreement.

“Independent Counsel” shall mean a law firm of fifty (50) or more attorneys, or
a member of a law firm of fifty (50) or more attorneys, that is experienced in
matters of corporation law and neither presently is, nor in the past five
(5) years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder; provided, however, that
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

 

2



--------------------------------------------------------------------------------

“Liabilities” shall mean all claims, liabilities, damages, losses, judgments,
orders, fines, penalties and other amounts payable in connection with, arising
out of, or in respect of or relating to any Proceeding, including, without
limitation, amounts paid in settlement in any Proceeding and all costs and
expenses in complying with any judgment, order or decree issued or entered in
connection with any Proceeding or any settlement agreement, stipulation or
consent decree entered into or issued in settlement of any Proceeding.

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, trust, governmental agency or body or
any other legal entity.

“Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, formal or informal
hearing, inquiry or investigation, litigation, inquiry, administrative hearing
or any other actual, threatened or completed judicial, administrative or
arbitration proceeding (including, without limitation, any such proceeding under
the Securities Act of 1933, as amended, or the Exchange Act or any other federal
law, state law, statute or regulation), whether brought in the right of the
Company or otherwise, and whether of a civil, criminal, administrative or
investigative nature, in each case, in which Indemnitee was, is or will be, or
is threatened to be, involved as a party, witness or otherwise by reason of the
fact that Indemnitee is or was a director or officer of the Company, by reason
of any actual or alleged action taken by Indemnitee (or a failure to take action
by Indemnitee) or of any action (or inaction) on Indemnitee’s part while acting
as director or officer of the Company, or by reason of the fact that Indemnitee
is or was serving at the request of the Company as a director, officer, trustee,
employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, in each case whether or
not serving in such capacity at the time any liability or expense is incurred
for which indemnification, reimbursement, or advancement can be provided under
this Agreement.

(b)    For the purpose hereof, references to “fines” shall include any excise
tax assessed with respect to any employee benefit plan; references to “serving
at the request of the Company” shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a Person who acted in good
faith and in a manner such Person reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Company” as referred to in this Agreement.

Section 2.    Indemnity in Third-Party Proceedings. The Company shall indemnify
and hold harmless Indemnitee, to the fullest extent permitted by applicable law,
from and against all Liabilities and Expenses suffered or reasonably incurred
(and, in the case of retainers, reasonably expected to be incurred) by
Indemnitee or on Indemnitee’s behalf in connection with any Proceeding (other
than any Proceeding brought by or in the right of the Company to procure a
judgment in its favor, which is provided for in Section 3 below), or any claim,
issue or matter therein.

 

3



--------------------------------------------------------------------------------

Section 3.    Indemnity in Proceedings by or in the Right of the Company. The
Company shall indemnify and hold harmless Indemnitee, to the fullest extent
permitted by applicable law, from and against all Liabilities and Expenses
suffered or incurred (and, in the case of retainers, reasonably expected to be
incurred) by Indemnitee or on Indemnitee’s behalf in connection with any
Proceeding brought by or in the right of the Company to procure a judgment in
its favor, or any claim, issue or matter therein. No indemnification for
Expenses shall be made under this Section 3 in respect of any claim, issue or
matter as to which Indemnitee shall have been finally adjudged by a court to be
liable to the Company, unless and only to the extent that the Delaware Court of
Chancery or any court in which the Proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnification.

Section 4.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, and without
limiting the rights of Indemnitee under any other provision hereof, including
any rights to indemnification pursuant to Sections 2 or 3 hereof, to the fullest
extent permitted by applicable law, to the extent that Indemnitee is successful,
on the merits or otherwise, in any Proceeding or in defense of any claim, issue
or matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred (and, in the case of
retainers, reasonably expected to be incurred) by Indemnitee or on Indemnitee’s
behalf in connection with each successfully resolved Proceeding, claim, issue or
matter. For purposes of this Section 4 and without limitation, the termination
of any Proceeding or claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

Section 5.    Indemnification For Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the fullest extent permitted by applicable
law and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness or otherwise a participant, including by a request to respond
to discovery requests, receipt of a subpoena or similar demand for documents or
testimony, in any Proceeding to which Indemnitee is not a party and is not
threatened to be made a party, Indemnitee shall be indemnified against all
Expenses suffered or incurred (or, in the case of retainers, reasonably expected
to be incurred) by Indemnitee or on Indemnitee’s behalf in connection therewith.

Section 6.    Additional Indemnification. Notwithstanding any limitation in
Sections 2, 3 or 4 hereof, the Company shall indemnify Indemnitee to the fullest
extent permitted by applicable law if Indemnitee is a party to or threatened to
be made a party to any Proceeding (including a Proceeding by or in the right of
the Company to procure a judgment in its favor) against all Liabilities and
Expenses suffered or reasonably incurred (and, in the case of retainers,
reasonably expected to be incurred) by Indemnitee in connection with such
Proceeding, including but not limited to:

(a)    the fullest extent permitted by the provision of the DGCL that authorizes
or contemplates additional indemnification by agreement, or the corresponding
provision of any amendment to or replacement of the DGCL; and

 

4



--------------------------------------------------------------------------------

(b)    the fullest extent authorized or permitted by any amendments to or
replacements of the DGCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.

Section 7.    Exclusions. Notwithstanding any provision in this Agreement, the
Company shall not be obligated under this Agreement to indemnify or hold
harmless Indemnitee, or, in the case of (a) and (d), to advance Expenses to
Indemnitee:

(a)    for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy obtained by the Company except with respect to any
excess beyond the amount paid under such insurance policy;

(b)    for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law;

(c)    for any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Corporation, as required in each
case under the Exchange Act (including any such reimbursements that arise from
an accounting restatement of the Corporation pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Corporation of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act), if Indemnitee
is held liable therefor (including pursuant to any settlement arrangements) or
in respect of claw-back provisions promulgated under the rules and regulations
of the Securities and Exchange Commission pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act;

(d)    except as provided in Section 12(d) of this Agreement, in connection with
any Proceeding (or any part of any Proceeding) initiated by Indemnitee,
including any Proceeding (or any part of any Proceeding) initiated by
Indemnitee, against the Company or its directors, officers, employees or other
indemnitees, unless (i) the Board authorized the Proceeding (or any part of any
Proceeding) prior to its initiation, (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law or (iii) such Proceeding is being brought by
Indemnitee to assert, interpret or enforce Indemnitee’s rights under this
Agreement (for the avoidance of doubt, Indemnitee shall not be deemed, for
purposes of this subsection, to have initiated or brought any claim by reason of
(A) having asserted any affirmative defenses in connection with a claim not
initiated by Indemnitee or (B) having made any counterclaim (whether permissive
or mandatory) in connection with any claim not initiated by Indemnitee); or

(e)    if a final decision by a court having jurisdiction in the matter that is
not subject to appeal shall determine that such indemnification is not lawful.

Section 8.    Advancement. In accordance with the pre-existing requirements of
the Bylaws, and notwithstanding any provision of this Agreement to the contrary,
the Company shall advance, to the extent not prohibited by applicable law, the
Expenses and Liabilities reasonably incurred by Indemnitee in connection with
any Proceeding, and such advancement shall be made

 

5



--------------------------------------------------------------------------------

within ten (10) days after the receipt by the Company of a statement or
statements requesting such advances from time to time, whether prior to or after
final disposition of any Proceeding. Advances shall be unsecured and interest
free. Advances shall be made without regard to Indemnitee’s ability to repay the
Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Advances shall
include any and all Expenses reasonably incurred pursuing an action to enforce
this right of advancement, including Expenses incurred preparing and forwarding
statements to the Company to support the advances claimed. Indemnitee shall
qualify for advances upon the execution and delivery to the Company of this
Agreement, which shall constitute an undertaking providing that Indemnitee
undertakes to repay the amounts advanced to the extent that it is ultimately
determined by final judicial decision from which there is no further right to
appeal that the Indemnitee is not entitled to be indemnified by the Company.
Nothing in this Section 8 shall limit Indemnitee’s right to advancement pursuant
to Section 12(d) of this Agreement. This Section 8 shall not apply to any claim
made by Indemnitee for which indemnity is excluded pursuant to Sections 7(a) or
(d) hereof.

Section 9.    Procedure for Notification and Defense of Claim.

(a)    Indemnitee shall promptly notify the Company in writing of any Proceeding
with respect to which Indemnitee intends to seek indemnification or advancement
hereunder following the receipt by Indemnitee of written notice thereof (the
date of such notification, the “Submission Date”). The written notification to
the Company shall include a description of the nature of the Proceeding and the
facts underlying the Proceeding. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification following the final disposition of
such Proceeding, including any appeal therein. Any delay or failure by
Indemnitee to notify the Company hereunder will not relieve the Company from any
liability which it may have to Indemnitee hereunder or otherwise than under this
Agreement, and any delay or failure in so notifying the Company shall not
constitute a waiver by Indemnitee of any rights under this Agreement. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.

(b)    In the event Indemnitee is entitled to indemnification and/or advancement
with respect to any Proceeding, Indemnitee may, at Indemnitee’s option,
(i) retain counsel (including local counsel) selected by Indemnitee and approved
by the Company to defend Indemnitee in such Proceeding, at the sole expense of
the Company (which approval shall not be unreasonably withheld, conditioned or
delayed), or (ii) have the Company assume the defense of Indemnitee in such
Proceeding, in which case the Company shall assume the defense of such
Proceeding with counsel selected by the Company and approved by Indemnitee
(which approval shall not be unreasonably withheld, conditioned or delayed)
within ten (10) days of the Company’s receipt of written notice of Indemnitee’s
election to cause the Company to do so. If the Company is required to assume the
defense of any such Proceeding, it shall engage legal counsel for such defense,
and the Company shall be solely responsible for all fees and expenses of such
legal counsel and otherwise of such defense. Such legal counsel may represent
both Indemnitee and the Company (and any other party or parties entitled to be
indemnified by the

 

6



--------------------------------------------------------------------------------

Company with respect to such matter) unless, in the reasonable opinion of legal
counsel to Indemnitee, there is a conflict of interest between Indemnitee and
the Company (or any other such party or parties) or there are legal defenses
available to Indemnitee that are not available to the Company (or any such other
party or parties). Notwithstanding either party’s assumption of responsibility
for defense of a Proceeding, each party shall have the right to engage separate
counsel at its own expense. If the Company has responsibility for defense of a
Proceeding, the Company shall provide the Indemnitee and its counsel with all
copies of pleadings and material correspondence relating to the Proceeding.
Indemnitee and the Company shall reasonably cooperate in the defense of any
Proceeding with respect to which indemnification is sought hereunder, regardless
of whether the Company or Indemnitee assumes the defense thereof. Indemnitee may
not settle or compromise any Proceeding without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. The Company may not settle or compromise any Proceeding without the
prior written consent of Indemnitee.

Section 10.    Procedure Upon Application for Indemnification.

(a)    Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, if any determination by the Company is required by
applicable law with respect to Indemnitee’s entitlement thereto, such
determination shall be made (i) if Indemnitee shall request such determination
be made by Independent Counsel, by Independent Counsel, and (ii) in all other
circumstances, (A) by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (B) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors, even
though less than a quorum of the Board, (C) if there are no such Disinterested
Directors or, if such Disinterested Directors so direct, by Independent Counsel
in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee, or (D) if so directed by the Board, by the stockholders of the
Company holding a majority of the securities of the Company entitled to vote;
and, if it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination. Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making such determination shall, to the fullest extent permitted by law,
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom. The Company will not deny any written
request for indemnification hereunder made in good faith by Indemnitee unless a
determination as to Indemnitee’s entitlement to such indemnification described
in this Section 10(a) has been made. The Company agrees to pay the reasonable
fees and expenses of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all Liabilities and Expenses arising out
of or relating to this Agreement or its engagement pursuant hereto.

(b)    In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 10(a) hereof, (i) the
Independent Counsel

 

7



--------------------------------------------------------------------------------

shall be selected by the Company within ten (10) days of the Submission Date
(the cost of such Independent Counsel to be paid by the Company), (ii) the
Company shall give written notice to Indemnitee advising it of the identity of
the Independent Counsel so selected and (iii) Indemnitee may, within ten
(10) days after such written notice of selection shall have been given, deliver
to the Company Indemnitee’s written objection to such selection. Such objection
by Indemnitee may be asserted only on the ground that the Independent Counsel
selected does not meet the requirements of “Independent Counsel” as defined in
this Agreement. If such written objection is made and substantiated, the
Independent Counsel selected shall not serve as Independent Counsel unless and
until Indemnitee withdraws the objection or a court has determined that such
objection is without merit. Absent a timely objection, the person so selected
shall act as Independent Counsel. If no Independent Counsel shall have been
selected and not objected to before the later of (A) thirty (30) days after the
Submission Date and (B) ten (10) days after the final disposition of the
Proceeding, including any appeal therein, each of the Company and Indemnitee
shall select a law firm or member of a law firm meeting the qualifications to
serve as Independent Counsel, and such law firms or members of law firms shall
select the Independent Counsel.

Upon the due commencement of any judicial proceeding or arbitration pursuant to
Section 12(a) of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).

Section 11.    Presumptions and Effect of Certain Proceedings.

(a)    In making a determination with respect to entitlement to indemnification
hereunder, the person, persons or entity making such determination shall, to the
fullest extent not prohibited by applicable law, presume that Indemnitee is
entitled to indemnification under this Agreement if Indemnitee has submitted a
request for indemnification in accordance with Section 9(a) of this Agreement,
and the Company shall, to the fullest extent not prohibited by applicable law,
have the burden of proof to overcome that presumption in connection with the
making by any person, persons or entity of any determination contrary to that
presumption. Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

(b)    Subject to Section 12(d) hereof, if the person, persons or entity
empowered or selected under Section 10 of this Agreement to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after receipt by the Company of the request therefore,
the requisite determination of entitlement to indemnification shall, to the
fullest extent not prohibited by applicable law, be deemed to have been made and
Indemnitee shall be entitled to such indemnification, absent a prohibition of
such indemnification under applicable law; provided, however, that such 60-day
period may be extended for a reasonable time, not to exceed an additional thirty
(30) days, if (i) the

 

8



--------------------------------------------------------------------------------

determination is to be made by Independent Counsel and Indemnitee objects to the
Company’s selection of Independent Counsel and (ii) the Independent Counsel
ultimately selected requires such additional time for the obtaining or
evaluating of documentation or information relating thereto; provided further,
however, that such 60-day period may also be extended for a reasonable time, not
to exceed an additional sixty (60) days, if the determination of entitlement to
indemnification is to be made by the stockholders of the Company.

(c)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

(d)    Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with the reasonable care by the Enterprise. The provisions
of this Section 11(d) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

(e)    Actions of Others. The knowledge or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.

Section 12.    Remedies of Indemnitee.

(a)    Subject to Section 12(d) hereof, in the event that (i) a determination is
made pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement is not timely made
pursuant to Section 8 of this Agreement, (iii) no determination of entitlement
to indemnification shall have been timely made pursuant to Section 10(a) of this
Agreement within sixty (60) days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Sections 4 or 5 or the third to the last sentence of Section 10(a) of this
Agreement within ten (10) days after receipt by the Company of a written request
therefor, (v) payment of indemnification pursuant to Sections 2, 3 or 6 of this
Agreement is not made within ten (10) days after a determination has been made
that Indemnitee is entitled to indemnification, or (vi) in the event that the
Company or any other Person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of Indemnitee’s entitlement to
such indemnification or advancement. Alternatively, Indemnitee, at

 

9



--------------------------------------------------------------------------------

Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The Company shall not oppose Indemnitee’s right to seek
any such adjudication or award in arbitration.

(b)    In the event that a determination shall have been made pursuant to
Section 10(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 12 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 12 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement, as the case may
be.

(c)    If a determination shall have been made pursuant to Section 10(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12, absent a prohibition of such indemnification under
applicable law.

(d)    The Company shall, to the fullest extent not prohibited by applicable
law, be precluded from asserting in any judicial proceeding or arbitration
commenced pursuant to this Section 12 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement. It is the intent of the Company that Indemnitee
not be required to incur Expenses associated with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement by litigation
or otherwise because the cost and expense thereof would substantially detract
from the benefits intended to be extended to Indemnitee hereunder. The Company
shall indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Company of a
written request therefore) advance, to the extent not prohibited by applicable
law, such Expenses to Indemnitee, which are incurred by Indemnitee in connection
with any action brought by Indemnitee for indemnification or advancement from
the Company under this Agreement or the Bylaws, or under any directors’ and
officers’ liability insurance policies maintained by the Company, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement or insurance recovery, as the case may be.

(e)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding, including
any appeal therein; provided that, in absence of any such determination with
respect to such Proceeding, the Company shall advance Expenses with respect to
such Proceeding.

Section 13.    Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a)    The rights of indemnification and to receive advancement as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Certificate of
Incorporation, the Bylaws, any agreement, a vote of stockholders or a resolution
of directors, or otherwise. No amendment,

 

10



--------------------------------------------------------------------------------

alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in Indemnitee’s Corporate Status prior to
such amendment, alteration or repeal. The Company shall not adopt any amendment
or alteration to, or repeal of, the Certificate of Incorporation or the Bylaws,
the effect of which would be to deny, diminish or encumber the Indemnitee’s
rights to indemnification pursuant to this Agreement, the Certificate of
Incorporation, the Bylaws or applicable law relative to such rights prior to
such amendment, alteration or repeal. To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement than would be afforded currently under the Bylaws or this Agreement,
it is the intent of the parties hereto that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy shall be cumulative and in addition to every other
right and remedy given hereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

(b)    The Company hereby acknowledges that Indemnitee may have certain rights
to indemnification, advancement and insurance provided by one or more Persons
with whom or which Indemnitee may be associated. The Company hereby acknowledges
and agrees that (i) the Company shall be the indemnitor of first resort with
respect to any Proceeding, Expense, Liability or matter that is the subject of
the Indemnity Obligations, (ii) the Company shall be primarily liable for all
Indemnity Obligations and any indemnification afforded to Indemnitee in respect
of any Proceeding, Expense, Liability or matter that is the subject of Indemnity
Obligations, whether created by applicable law, organizational or constituent
documents, contract (including this Agreement) or otherwise, (iii) any
obligation of any other Persons with whom or which Indemnitee may be associated
to indemnify Indemnitee or advance Expenses or Liabilities to Indemnitee in
respect of any Proceeding shall be secondary to the obligations of the Company
hereunder, (iv) the Company shall be required to indemnify Indemnitee and
advance Expenses or Liabilities to Indemnitee hereunder to the fullest extent
provided herein without regard to any rights Indemnitee may have against any
other Person with whom or which Indemnitee may be associated or insurer of any
such Person and (v) the Company irrevocably waives, relinquishes and releases
any other Person with whom or which Indemnitee may be associated from any claim
of contribution, subrogation or any other recovery of any kind in respect of
amounts paid by the Company hereunder. In the event any other Person with whom
or which Indemnitee may be associated or their insurers advances or extinguishes
any liability or loss which is the subject of any Indemnity Obligation owed by
the Company or payable under any Company insurance policy, the payor shall have
a right of subrogation against the Company or its insurer or insurers for all
amounts so paid which would otherwise be payable by the Company or its insurer
or insurers under this Agreement. In no event will payment of an Indemnity
Obligation by any other Person with whom or which Indemnitee may be associated
or their insurers affect the obligations of the Company hereunder or shift
primary liability for any Indemnity Obligation to any other Person with whom or
which Indemnitee may be associated. Any indemnification, insurance or
advancement provided by any other Person with whom or which Indemnitee may be
associated with respect to any liability arising as a result of Indemnitee’s
Corporate Status or capacity as an officer or director of any Person is
specifically in excess over any Indemnity Obligation of the Company or valid and
any collectible insurance (including but not limited to any malpractice
insurance or professional errors and omissions insurance) provided by the
Company under this Agreement.

 

11



--------------------------------------------------------------------------------

(c)    The Company shall maintain an insurance policy or policies providing
liability insurance providing reasonable and customary coverage as compared with
similarly situated companies (as determined by the Board in its reasonable
discretion) for directors, officers, employees, trustees, or agents of any
Enterprise, and Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee, trustee or agent under such
policy or policies and such policies shall provide for and recognize that the
insurance policies are primary to any rights to indemnification, advancement or
insurance proceeds to which Indemnitee may be entitled from one or more Persons
with whom or which Indemnitee may be associated to the same extent as the
Company’s indemnification and advancement obligations set forth in this
Agreement. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

(d)    In the event of any payment under this Agreement, the Company shall be
subrogated to the rights of recovery of Indemnitee, including rights of
indemnification provided to Indemnitee from any other person or entity with whom
Indemnitee may be associated; provided, however, that the Company shall not be
subrogated to the extent of any such payment of all rights of recovery of
Indemnitee with respect to any Person with whom or which Indemnitee may be
associated.

(e)    The indemnification and contribution provided for in this Agreement will
remain in full force and effect regardless of any investigation made by or on
behalf of Indemnitee.

Section 14.    Duration of Agreement; Not Employment Contract. This Agreement
shall continue until and terminate upon the latest of: (i) ten (10) years after
the date that Indemnitee shall have ceased to serve as director, officer,
employee or agent of the Company or any other Enterprise, (ii) one (1) year
after the date of final termination of any Proceeding, including any appeal,
then pending in respect of which Indemnitee is granted rights of indemnification
or advancement hereunder and of any proceeding, including any appeal, commenced
by Indemnitee pursuant to Section 12 of this Agreement relating thereto or
(iii) the expiration of all statutes of limitation applicable to possible
Proceedings to which Indemnitee may be subject arising out of Indemnitee’s
Corporate Status. The indemnification provided under this Agreement shall
continue as to the Indemnitee even though he or she may have ceased to be a
director or officer of the Company or of any of the Company’s direct or indirect
subsidiaries or to have Corporate Status. This Agreement shall be binding upon
the Company and its successors and assigns and shall inure to the benefit of
Indemnitee and Indemnitee’s heirs, executors and administrators. The Company
shall require and cause any successor, and any direct or indirect parent of any
successor, whether direct or indirect by purchase, merger, consolidation or
otherwise, to all, substantially all or a substantial part, of the business
and/or assets of the

 

12



--------------------------------------------------------------------------------

Company, by written agreement in form and substance satisfactory to Indemnitee,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. This Agreement shall not be deemed an employment
contract between the Company (or any of its subsidiaries or any other
Enterprise) and Indemnitee. Indemnitee specifically acknowledges that
Indemnitee’s employment with the Company (or any of its subsidiaries or any
other Enterprise), if any, is at will, and Indemnitee may be discharged at any
time for any reason, with or without cause, except as may be otherwise provided
in any written employment contract between Indemnitee and the Company (or any of
its subsidiaries or any other Enterprise), other applicable formal severance
policies duly adopted by the Board, or, with respect to service as a director of
the Company, by the Certificate of Incorporation, the Bylaws or the DGCL.

Section 15.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by applicable law; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 16.    Enforcement.

(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, officer, employee or agent of the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer, employee or agent of the Company.

(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Certificate of
Incorporation, the Bylaws and applicable law, and shall not be deemed a
substitute therefore, nor diminish or abrogate any rights of Indemnitee
thereunder.

Section 17.    Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed to
be or shall constitute a waiver of any other provision of this Agreement nor
shall any waiver constitute a continuing waiver.

Section 18.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered

 

13



--------------------------------------------------------------------------------

by hand and receipted for by the party to whom said notice or other
communication shall have been directed, (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed, (c) mailed by reputable overnight courier and receipted for by the
party to whom said notice or other communication shall have been directed or
(d) sent by facsimile transmission, with receipt of oral confirmation that such
transmission has been received:

 

  (i) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.

(ii)    If to the Company to

Solaris Oilfield Infrastructure, Inc.

9811 Katy Freeway, Suite 900

Houston, Texas 77024

Attention: Board of Directors

or to any other address as may have been furnished to Indemnitee by the Company.

Section 19.    Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
Liabilities or for Expenses, in connection with any Proceeding, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (a) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and transaction(s) giving
cause to such Proceeding; and (b) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and transaction(s).

Section 20.    Applicable Law. This Agreement and the legal relations among the
parties shall be governed by, and construed and enforced in accordance with, the
laws of the State of Delaware, without regard to its conflict of laws rules.

Section 21.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

Section 22.    Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

SOLARIS OILFIELD INFRASTRUCTURE, INC.     INDEMNITEE By:  

/s/ Kyle S. Ramachandran

    By:  

/s/ Kelly L. Price

Name:   Kyle S. Ramachandran     Name:   Kelly L. Price Title:   Chief Financial
Officer     Title:   Chief Operating Officer

SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT